Title: To Benjamin Franklin from Jean-Hyacinthe de Magellan, 13 April 1782
From: Magellan, Jean-Hyacinthe de
To: Franklin, Benjamin


  My dear Dr & Respected friend
Hotel de Savon, Rue de l’Université, this 13 April—82
I here send you the original Letter of Mr. Nairne about the acident of the House of industry at Heckingham, which was struck by lightning on last June, tho’ furnished with 8 Conductors, on account of being wrongly set up, without proper Communication with the earth or water &a. I have made an extract of this letter to be read to the Royal academy of Sciences, and to be inserted in the Roziers journal, but I did not name Mr. Nairne that the wise Council of the Royal Socy. of London may not find it any ways Against their punctilio for Communicating, what he had inspected by their order, and of which a Report was Communicated to the same Royal Society. You may keep this Letter if you like, as I have excerpted from it the particulars of the Case for public advantage: Viz that of not lessening the trust that electrical Conductors deserve for discharging the lightning without any damage: And that of being Careful how to erect them properly, in order to obtain the desired effect.
I’ll set off to Bruxelles and from thence to London with the smallest delay (of 2 or 3 days at Bruxelles) on tuesday next: and if you have any letter or Commands to England, I hope you know enough my readiness & dispositions &a.
Our good friend Dr. Begue du Presle will soon deliver to you the Compleate work of Miller (of the Linnean system with fine prints &a.) which our late friend Dr. Fothergill desired to be forwarded by you to Pensylvany, or to the Philosal. Socy. in America. The deficiencies were filled up by his sister viz. at her expense: she not allowing me to pay for them, & saying, that it being the intention of her Brother to make this present to the American Socy., she was very willing to pay for the remainder &a. Miss Fothergill added her hearty wishes for your well-fare and of the general interest of the people you have so gloriously espoused, and which I hope to see very soon Crown’ded with Success, as I heartly join in the same sentiments, and ever am, My good Respected Sir, Your most obedt., hble., and faithfull servt.
John-Hyacinth DE Magellan
